DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 01/10/20.  Claims 1-8 are still pending and have been considered below.

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 of the instant claim should be amended to recite “…the DDoS detection and mitigation system architecture…”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  line 7 of the instant claim should be amended to recite “…to the OpenFlow switch…”.  Appropriate correction is required.
Claims 4, 6 and 8 are objected to because of the following informalities:  the instant claims should be amended to recite “…by the SDN controller…”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 4 of the instant claim should be amended to recite “…by the DDoS attack detection and mitigation system…”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  step S603-3 of the instant claim should be amended to recite “…with the [[SND]]SDN controller…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “improving” in claim 1 is a relative term which renders the claim indefinite. The term “improving” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2 recites the limitation "the network" throughout the claim.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language appears to establish several different instances of “networks” (see at least lines 2, 4, 5 and 6 of Claim 1); thus, renders the claim indefinite in that it is unclear as to which one the limitation in question should be in reference to.
Claims 5 and 6
Claim 6 recites the limitation "the anti-DDoS attack application management software" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language does not appear to establish any first instance of an “anti-DDoS attack application management software”; thus, renders the claim indefinite in that it is unclear as to what the limitation in question is in reference to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo et al. (2018/0109556).
Claim 1:  Yoo et al. discloses a method for detecting and mitigating Distributed Denial of Service (DDoS) attacks in industrial software defined networks (SDN), comprising:
step S1: establishing a DDoS detection and mitigation system architecture for industrial network based on SDN joint scheduling architecture [page 2, paragraphs 0023 & 0034];
(transmits packets to destination according to received instruction and/or forwarding method) [page 2, paragraph 0032];
step S3: improving and extending flow entries of OpenFlow flow entry(adding and expanding a copy of the counter of the number of packets of each flow item in the flow table) [page 2, paragraph 0041];
step S4: performing flow table matching when data is transmitted through an OpenFlow (OF) switch(detection unit of each switch detects DDoS attack using collected packets collected by the collection unit) [page 2, paragraphs 0036 & 0041-0042];
step S5: querying a matching status of the OF switch, marking a suspicious flow entry and reporting a packet-in message, by an SDN controller(transmitting warning message to controller when DDoS attack is detected and track external network including an attacker by indicating every packet having an ID of the switch) [page 3, paragraph 0045]; and
step S6: processing the suspicious flow entry, or identifying the packet-in message, by a DDoS attack detection and mitigation system(performs path computations when packet is transmitted) [page 2, paragraphs 0032-0033].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2018/0109556) in view of Enns et al. (2009/0316628).
Claim 3:  Yoo et al. discloses the method for detecting and mitigating DDoS attacks in industrial SDN according to claim 1, but does not explicitly disclose wherein the step S2 comprises: supporting, by a gateway, conversion of an industrial wired protocol and an industrial wireless protocol to IPv4 or IPv6 protocol when an access network routing device sends a data packet to a border router; and retaining following characteristics of original data: an access network type, a network protocol, a PAN_ID, an operating channel, a source MAC address, a destination MAC address, and a source device ID.
However, Enns et al. discloses a similar invention [pages 9-10, paragraph 0131] and further discloses wherein the step S2 comprises: supporting, by a gateway, conversion of an industrial wired protocol and an industrial wireless protocol to IPv4 or IPv6 protocol when an access network routing device sends a data packet to a border router(IETF 6LoWPAN/IPv6 over low power WPAN) [pages 2-3, paragraphs 0035-0036 | page 5, paragraph 0065]; and retaining following characteristics of original data: an access network type, a network protocol, a PAN_ID, an operating channel, a source MAC address, a destination MAC address, and a source device ID [pages 3-4, paragraphs 0041-0042 | page 5, paragraphs 0054-0057].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Yoo et al. with the additional features of Enns et al., in order to promote efficient use of shared network resources, as suggested by Enns et al. [page 10, paragraph 0132].
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (2018/0109556) in view of Jung et al. (2014/0189867).
Claim 7:  Yoo et al. discloses the method for detecting and mitigating DDoS attacks in industrial SDN according to claim 1, but does not explicitly disclose wherein in the step S6, the processing the suspicious flow entry by the DDoS attack detection and mitigation system comprises: notifying, by the DDoS attach detection and mitigation system, an industrial access network system manager of information on the suspicious flow entry; and reallocating, by the industrial access network system manager, network resources and formulating a corresponding attack mitigation strategy to block continued communications of a DDoS attack source device within the industrial access network.
However, Jung et al. discloses a similar invention [page 2, paragraph 0017] and further discloses wherein in the step S6, the processing the suspicious flow entry by the DDoS attack detection and mitigation system comprises: notifying, by the DDoS attach detection and mitigation system, an industrial access network system manager of information on the suspicious flow entry(when it is determined that the DDoS attack has happened the DDoS attack processing apparatus inspects incoming/sampled packets and activates DDoS attack responding module) [page 4, paragraph 0054 | page 5, paragraph 0075]; and reallocating, by the industrial access network system manager, network resources and formulating a corresponding attack mitigation strategy to block continued communications of a DDoS attack source device within the industrial access network [page 4, paragraph 0065 | page 6, paragraph 0089].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of Yoo et al. with the additional features of Jung et al., in order to more effectively respond to detected DDoS attacks by the OpenFlow switches themselves, as suggested by Jung et al. [page 2, paragraphs 0016-0017].

Allowable Subject Matter
Claims 2, 4-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Brett (2015/0081922).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/EDWARD ZEE/Primary Examiner, Art Unit 2435